Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Newport, Le, 16e 8ber
                        October 1780
                  
                  I shall obey the orders that your Excellency has sent me in your
                     Letter of the 12 inst., as to the Demands I am to make for the artillery of
                     siege. The Chevalier de Ternay has sent out a Cutter to get some news of the
                     British fleet, and he sends me word that he waits only for its rentry to make
                     his Frigates go out.
                  André is dead with honor, Arnold’s life will be attended with
                     infamy, his proclamation serves only to aggravate his crime.
                  We have this moment a signal at our signal-Tower, it’s a Frigate,
                     or a Cutter that is seen. I am with respect, Sir, Your Excellency’s Most
                     obedient and humble servant
                  
                     le Cte de Rochambeau
                  
               